The law is well settled, that when property is sold upon the condition that it is to remain the vendor's till it is paid for, the title does not pass until the condition is performed. Neither can it be attached and sold as the property of the vendee, on his debts. McFarland v. Farmer,42 N.H. 386.
Ward received the watch to sell. The effect of this was to give him the right to pass the title of the plaintiff by a sale. Two contingencies were created by the contract, upon which the title of the plaintiff was to pass. 1. When the watch was paid for. 2. When it was sold. Does the additional contingency make the case an exception to the general rule? We are unable to see that it does. Neither contingency had happened at the time of the attachment, and the title to the property remained in the plaintiff. Kimball v. Jackman, 42 N.H. 242; Fisk v. Ewen, 46 N.H. 173.
Exceptions overruled.
ALLEN, J., did not sit.